DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 17 of U.S. Patent No. 11,048,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,804,928 (hereinafter Davis).
As per claim 20, Davis teaches a method of tuning a high-performance tier of cloud storage within a cloud-based storage system, the method comprising: receiving, by the cloud based storage system, a plurality of storage operations (Davis; Col 33 Lines 45 – 49); identifying, based on tracking information describing performance history or storage capabilities of multiple storage repositories among the high-performance tier of cloud-based storage system, storage repositories that are able to perform specific storage operations (Davis; Col 35 Line 57 – Col 36 Line 48); and selecting, based on the tracking information describing performance history or storage capabilities of multiple storage repositories among the high-performance tier of cloud-based storage system, a particular storage repository from among the multiple storage repositories to receive one or more of the plurality of storage operations (Davis; Col 35 Line 57 – Col 36 Line 48).

Allowable Subject Matter
Claims 1 – 19 would be allowable if rewritten, amended, or a proper terminal disclaimer is filed to overcome the non-statutory double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 – 19 would be allowable if rewritten, amended, or a proper terminal disclaimer is filed to overcome the non-statutory double patenting rejection set forth above because the prior art of record fails to teach or suggest alone or in combination wherein each of the multiple storage operations corresponds to an identifier within a single time period identifier, and wherein a storage operations is committed based on storage of the tracking metadata, as required by independent claims 1 and 11, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches multiple storage operations, but does not teach the details of the identifiers and committing as required by independent claims 1 and 11.
Claims 2 – 10 and 12 – 19 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable independent claims 1 or 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181                    

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181